UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


Nat Schlesinger,                      :
                                      :
               Petitioner,            :
       v.                             :               Civil Action No. 08-1668 (CKK)
                                      :
Michael Mukasey et al.,               :
                                      :
               Respondents.           :



                                   MEMORANDUM OPINION

       In this mandamus action filed pro se, petitioner, a federal prisoner, seeks to compel the

United States Attorney General and the United States Attorney for the Eastern District of New

York to “investigate and prosecute” offenses allegedly committed by individuals involved in his

criminal prosecution. Petition for Writ of Mandamus at 1. He accuses said individuals of

obstruction of justice, perjury, witness tampering and subordination of perjury. Petitioner also

seeks a declaratory judgment to establish his rights. Id. The United States Attorney General has

absolute discretion in deciding whether to investigate claims for possible criminal or civil

prosecution. As a general rule applicable to the circumstances of this case, such decisions are not

subject to judicial review. Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480-81 (D.C. Cir.

1995). The complaint therefore must be dismissed. See Fed. R. Civ. P. 12(h)(3) (requiring the

Court to dismiss a case “at any time” it determines that it lacks subject matter jurisdiction). A

separate Order accompanies this Memorandum Opinion.

                                                             __________s/s_________________
                                                             COLLEEN KOLLAR-KOTELLY
                                                             United States District Judge

Date: March 3, 2009